Title: Certificate for Louis-Joseph de Beaulieu, 8 May 1784
From: Washington, George
To: 



[Philadelphia, 8 May 1784]

I do hereby certify, that from Papers which have been produced to me, it appears that Mr Louis Joseph de Beaulieu has borne the rank of Lieutenant in the Service of the United States of America—that he has been appointed a Captn therein by brevet—that he has been dangerously wounded in several actions, in all of which he has behaved with great zeal and bravery—and in other respects has discharged the duties of an Officer & Gentleman to the approbation of all who are acquainted with him. Given under my hand this 8th day of May 1784.

Go: Washington—late comr in Chief Amn Army

